         Case 4:21-cv-01052-DMR Document 1 Filed 02/11/21 Page 1 of 9



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Jenice Ducos
12
13                          UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CA
14
                               SAN FRANCISCO DIVISION
15
16 Jenice Ducos,                          Case No.:
17                      Plaintiff,         COMPLAINT FOR DAMAGES
18
          vs.                              FOR VIOLATIONS OF:
19                                          1. THE TELEPHONE CONSUMER
20 Hello Digit, Inc.,                       PROTECTION ACT
21
                        Defendant.         JURY TRIAL DEMANDED
22
23
24
25
26
27
28
         Case 4:21-cv-01052-DMR Document 1 Filed 02/11/21 Page 2 of 9



 1         Plaintiff, Jenice Ducos (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Hello Digit, Inc. (hereafter “Defendant”) and alleges
 3
 4 as follows:
 5                                       JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9
           2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3) and 28
10
11 U.S.C. § 1331.
12         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13
     the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
15 where Defendant transacts business in this district.
16                                           PARTIES
17
           4.     Plaintiff is an adult individual residing in Wesley Chapel, Florida, and is
18
19 a “person” as defined by 47 U.S.C. § 153(39).
20
           5.     Defendant is a business entity located in San Francisco, California, and is
21
     a “person” as the term is defined by 47 U.S.C. § 153(39).
22
23              THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
24
           6.     The TCPA regulates, among other things, the use of automatic telephone
25
26 dialing systems (“ATDS”).
27
28


                                                  2
                                                               COMPLAINT FOR DAMAGES
         Case 4:21-cv-01052-DMR Document 1 Filed 02/11/21 Page 3 of 9



 1         7.     Specifically, 47 U.S.C. § 227(1)(A)(iii) prohibits any call using an ATDS
 2
     to a cellular phone without prior express consent by the person being called or an
 3
 4 emergency purpose.
 5         8.     47 U.S.C. § 227(a)(1) defines an ATDS as equipment having the
 6
           capacity–
 7
 8         (A)    to store or produce telephone numbers to be called, using a random or
 9
           sequential number generator; and
10
11         (B)   to dial such numbers.

12         9.     According to the Federal Communications Commission (“FCC”), an
13
     ATDS “encompass[es] any equipment that stores telephone numbers in a database and
14
15 dials them without human intervention.” Nunes v. Twitter, Inc., No. 14-cv-02843-VC,
16 2014 WL 6708465, at *1 (N.D. Cal. Nov. 26, 2014); Fields v. Mobile Messengers
17
   Am., Inc., No. 12-cv-05160-WHA, 2013 WL 6774076, at *3 (N.D. Cal. Dec. 23,
18
19 2013) (concluding there were genuine disputes of material fact regarding whether
20
     messages were sent using an ATDS where plaintiffs alleged that the equipment used
21
     functioned similarly to a predictive dialer in that it received numbers from a computer
22
23 database and dialed those numbers without human intervention.”).
24
           10.    “Human intervention” means significant human involvement in the
25
26 dialing of a number, and any human involvement with phone number compilation is
27 irrelevant. See In re Rules and Regulations Implementing the Telephone Consumer
28
   Protection Act of 1991, CG Docket No. 02–278, Report and Order, 18 FCC Rcd.

                                                3
                                                            COMPLAINT FOR DAMAGES
         Case 4:21-cv-01052-DMR Document 1 Filed 02/11/21 Page 4 of 9



 1 14014, ¶ 132 (2003) (“2003 FCC Order”) (“The basic function of [ATDS], however,
 2
   has not changed—the capacity to dial numbers without human intervention.”
 3
 4 (emphasis added and omitted)); Moore v. Dish Network L.L.C., 57 F. Supp. 3d 639,
 5 654 (N.D.W. Va. 2014) (“[I]t is irrelevant under the FCC’s definition of a predictive
 6
   dialer that humans are involved in the process of creating the lists that are entered into
 7
 8 the Campaign Manager software.”).
 9
           11.    Moreover, the FCC has made clear that it is a system’s capacity to dial
10
11 randomly or sequentially that determines whether it is an ATDS, not its “present
12 ability.” In re Rules & Regulations Implementing the Telephone Consumer Protection
13
   Act of 1991, Declaratory Ruling and Order, CG Docket No. 02-278, FCC 15-72, at ¶
14
15 15 (July 10, 2015) (“2015 FCC Order”); see also Meyer v. Portfolio Recovery Assocs.,
16 LLC, 707 F.3d 1036, 1043 (9th Cir. 2012) (“[T]he clear language of the TCPA
17
   ‘mandates that the focus be on whether the equipment has the capacity to store or
18
19 produce telephone numbers to be called, using a random or sequential number
20
     generator.’” (quoting Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 951 (9th
21
     Cir. 2009))). In other words, “even when the equipment presently lack[s] the
22
23 necessary software, it nevertheless [may have] the requisite capacity to be an
24
     autodialer.” 2015 FCC Order, at ¶ 16.
25
26         12.    A piece of equipment can possess the requisite “capacity” to satisfy the
27 statutory definition of “autodialer” even if, for example, it requires the addition of
28


                                                4
                                                             COMPLAINT FOR DAMAGES
         Case 4:21-cv-01052-DMR Document 1 Filed 02/11/21 Page 5 of 9



 1 software to actually perform the functions described in the definition. 2015 FCC
 2
   Ruling, at ¶ 18.
 3
 4       13. The FCC has clarified that text messages qualify as “calls” under the
 5 TCPA
 6
           We affirm that under the TCPA, it is unlawful to make any call using an
 7
 8         automatic telephone dialing system or an artificial or prerecorded message
 9
           to any wireless telephone number. Both the statute and our rules prohibit
10
11         these calls, with limited exceptions, “to any telephone number assigned to

12         a paging service, cellular telephone service, specialized mobile radio
13
           service, or other common carrier service, or any service for which the party
14
15         is charged.” This encompasses both voice calls and text calls to wireless
16         numbers including, for example, short message service (SMS) calls,
17
           provided the call is made to a telephone number assigned to such service.
18
19         2003 FCC Order, at ¶ 165; see Satterfield, 569 F.3d at 953.
20
                    ALLEGATIONS APPLICABLE TO ALL COUNTS
21
           14.   At all times mentioned herein where Defendant communicated with any
22
23 person via telephone, such communication was done via Defendant’s agent,
24
     representative, or employee.
25
26         15.   At all times mentioned herein, Plaintiff utilized a cellular telephone
27 service and was assigned the following telephone number: 813-XXX-5727 (hereafter
28
   “Number”).

                                                5
                                                             COMPLAINT FOR DAMAGES
         Case 4:21-cv-01052-DMR Document 1 Filed 02/11/21 Page 6 of 9



 1         16.    Within the last year, Defendant contacted Plaintiff by way of text
 2
     messages sent to Plaintiff’s Number.
 3
 4         17.    Defendant placed text messages from number +1 (619) 724-5160, a
 5 number owned and operated by Defendant or one of its agents on its behalf.
 6
        18. The text messages were placed using an automatic telephone dialing
 7
 8 system (“ATDS”).
 9
           19.    Defendant’s text messages to Plaintiff were template-based. They were
10
11 identical and consisted of a notification that Defendant lost its connection to Plaintiff’s
12 bank. The text messages read as follows:
13
               Hey Janice, it looks like I’ve lost
14             connection to your bank. I won’t be
15             able to save or send checking
               updates until is fixed     Click
16
               here to get me reconnected digit.co/fix
17
         20. In an effort to stop the text messages, Plaintiff repeatedly replied to
18
19 Defendant’s text messages with “STOP.”
20
           21.    However, Defendant did not stop. Defendant continued to send text
21
22 messages to Plaintiff’s cell phone despite her multiple requests that Defendant cease
23 sending such text messages.
24
         22. Defendant’s text messages directly interfered with Plaintiff’s right to
25
26 peacefully enjoy a cell phone service that Plaintiff paid for, and caused Plaintiff a
27 significant amount of anxiety, frustration, and annoyance.
28


                                                6
                                                             COMPLAINT FOR DAMAGES
         Case 4:21-cv-01052-DMR Document 1 Filed 02/11/21 Page 7 of 9



 1         23.   The messages from Defendant to Plaintiff were not placed for
 2
     “emergency purposes” as defined by 47 U.S.C. § 227(b)(1)(A)(i).
 3
 4                             COUNT I
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 5                         U.S.C. § 227, et seq.
 6
           24.   Plaintiff incorporates by reference all of the above paragraphs of this
 7
 8 complaint as though fully stated herein.
 9         25.   The TCPA prohibits Defendant from using, other than for emergency
10
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
11
12 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
13
           26.   FCC regulations promulgated under the TCPA specifically prohibit
14
15 Defendant from using an ATDS and/or Robocalls to call Plaintiff’s Number for the
16 purpose of advertising or telemarketing absent Plaintiff’s prior express written
17
   consent. See 47 C.F.R. § 64.1200(a)(2).
18
19       27. FCC regulations promulgated under the TCPA require that Plaintiff’s
20 consent be pursuant to a written agreement, signed by the Plaintiff, which contains
21
   Plaintiff’s unambiguous assent to receiving ATDS and/or Robocalls from Defendant.
22
23 See 47 C.F.R. § 64.1200(f)(8).
24
           28.   Defendant sent automated text messages to Plaintiff’s Number.
25
26         29.   Defendant sent these automated text messages to Plaintiff’s Number

27 using an ATDS without Plaintiff’s consent in that Defendant either never had
28


                                               7
                                                            COMPLAINT FOR DAMAGES
         Case 4:21-cv-01052-DMR Document 1 Filed 02/11/21 Page 8 of 9



 1 Plaintiff’s prior express consent to do so, or such consent was effectively revoked
 2
   when Plaintiff requested that Defendant cease all further texts.
 3
 4        30. Defendant continued to willfully text Plaintiff’s Number using an ATDS
 5 knowing that it lacked the requisite consent to do so in violation of the TCPA.
 6
        31. Plaintiff was harmed and suffered damages as a result of Defendant’s
 7
 8 actions.
 9
           32.   Defendant’s texts directly interfered with Plaintiff’s right to peacefully
10
11 enjoy a service that Plaintiff paid for and caused Plaintiff a significant amount of
12 anxiety, frustration, and annoyance.
13
         33. The TCPA creates a private right of action against persons who violate
14
15 the Act. See 47 U.S.C. § 227(b)(3).
16         34.   As a result of each text sent in violation of the TCPA, Plaintiff is entitled
17
     to an award of $500.00 in statutory damages.
18
19         35.   As a result of each text sent knowingly and/or willingly in violation of
20
     the TCPA, Plaintiff may be entitled to an award of treble damages.
21
                                   PRAYER FOR RELIEF
22
23         WHEREFORE, Plaintiff prays for judgment against Defendant for:
24
                 A. Statutory damages of $500.00 for each call determined to be in violation
25
26                   of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
27               B. Treble damages for each violation determined to be willful and/or
28
                     knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3); and

                                                8
                                                             COMPLAINT FOR DAMAGES
       Case 4:21-cv-01052-DMR Document 1 Filed 02/11/21 Page 9 of 9



 1            C. Such other and further relief as may be just and proper.
 2
 3
 4               TRIAL BY JURY DEMANDED ON ALL COUNTS
 5
 6 DATED: February 11, 2021                  TRINETTE G. KENT
 7
                                            By: /s/ Trinette G. Kent
 8
                                            Trinette G. Kent, Esq.
 9                                          Lemberg Law, LLC
10                                          Attorney for Plaintiff, Jenice Ducos

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             9
                                                         COMPLAINT FOR DAMAGES
